                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONTANA
                                                                                   8/1/2019

                                         BUTTE DIVISION

 L. KEELEY CONSTRUCTION CO.,
 an Illinois corporation,
                                                            No. CV-19-39-BU-SEH
                                    Plaintiff,

 vs.                                                        ORDER

 DEVELOPERS SURETY AND
 INDEMNITY COMP ANY, a
 California corporation,

                                    Defendant.


       On July 30, 2019, Defendant Developers Surety and Indemnity Company

filed a Notice of Removal in accordance with 28 U.S.C. § 1446. 1

       The removal statute is strictly construed against removal jurisdiction. 2 The

"strong presumption" against removal jurisdiction requires that a defendant carry

the burden of showing removal is proper. 3 Federal jurisdiction must be rejected if




       1
           Doc. I.
       2
           Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
       3
           Gaus, 980 F.2d at 566.

                                                 -1-
there is any doubt as to the right of removal in the first instance. 4

           Defendant's Notice of Removal asserts federal jurisdiction under 28 U.S.C.

§§ 1332(a) and 144l(a). Defendant states "Plaintiff is an Illinois corporation, and

the project at issue is located in Bozeman, Montana. Defendant is a California

corporation." 5

       A corporation for purposes of determining diversity jurisdiction is a citizen

of both the state of incorporation and the state in which it has its principal place of

business. 6 Defendant's declaration in its Notice of Removal does not affirmatively

establish citizenship of either party under 28 U.S.C. 1332(c)(l ).

       ORDERED:

       This case will be remanded to state court on August 9, 2019, unless

Defendant files an amended notice of removal properly alleging jurisdiction on or

before that date.
                            ,; t
       DATEDthis / ; , - ; j , y o f A u g u s t , 2 0 1 ~ .... ,/


                                                   '~.HADDON~
                                                    United States District Court

       4
           Gaus, 980 F.2d at 566.
       5
           Doc I. At 3.
       6
         See Montrose Chemical Corp. v. American Motorists Ins. Co., 117 F .3d 1128, 1134 (9th
Cir. 1997); 28 U.S.C. § 1332(c)(l).

                                             -2-
